Title: To James Madison from John Morris, 5 August 1812
From: Morris, John
To: Madison, James


Sir,
Erie Penna. Augt. 5th. 1812
The tender of voluntary service which I had the honour to offer on behalf of the officers and privates of my company having been invited as well by previous assurances and recommendations communicated by Mr Lacock and others, as by special and peculiar circumstances which recommended that course for the most prompt and efficacious mean of defending their own frontier, those assurances have been implicitly relied upon: But from the terms of a letter to me from the Brigadier & Inspector general of the 14 July last, directing me to organize my company, Arm and equip and expect orders to march, and containing no indication that he was apprised of any special assurance having been given; Some doubts have arisen whether in the immensity of your official avocations it has been adverted to or the Inspector General made aware of it. I am therefore called upon as well by the express desire of the company as by a sense of their situation and of the considerations which have influenced them; to make a direct communication to you recapitulating the circumstances conditions and assurances which induced and enabled them to unite in this tender of their services for a special purpose.
An opinion had long prevailed here that in the event of a war with Great Britain, the frontier of Pennsylvania on Lake Erie unless in a State of preparation for defence would be exposed to various danger so long as the former commanded exclusively the Navigation of all the lakes upon which are a very considerable number of Armed and unarmed Vessels, possessing also an extensive influence over numerous tribes of Indians, and Strong Military posts at each of the Streights: During the late session of congress the probability of such a war was sufficiently strong to awaken the inhabitants of this frontier to a sense of danger and of their unprepared condition; but the danger was not deemed to be clearly of that description which would Authorize the State government to embody an armed force inasmuch as there was no actual invasion apprehended except upon the contingency of war being declared by the General Government: In this view of the Subject an application to the President of the United States in the first instance was considered best suited to the case, and was accordingly made through Mr Lacock in March last. The President declined to interfere for reasons which he assigned, refering to the State government; upon which Mr Lacock wrote to the Governor of Pennsylvania on the Subject generally of defending this frontier and particularly on that of issuing the arms of the state to the militia of its vicinity. The State legislature had adjourned and the governor in answer informed Mr Lacock that he was not authorised by law to make any distribution of the State Arms other than to Arm such companies as had or might tender voluntary service to the President under some of the acts of congress. Mr. Lacock and others then wrote to Sundry Persons here recommending an early and general tender of services by the Militia of this quarter as the best or only means of obtaining Arms for their own defence, adding that Mr Lacock was further Authorised (by the President as was clearly understood) positively to assure any companies of this part of Pennsylvania so volunteering that they would not be called upon duty elswhere but be left to defend their homes. In the mean time a number of persons to the number of eighty or ninety men of the immediate vicinity had united in a memorial to the President, and a communication to the Governor which being prepared were forwarded on the same day the foregoing advices from Mr. Lacock were received; upon the receipt of them it was concluded that the objects of the Memorial were anticipated, which subsequently proved to be the case, and without entirtaining any further expectations from that, Consultations were immediately gone into on the subject of voluntary Service agreeably to the recommendation of Mr Lacock, with a view to the object exclusively contemplated by his letter and all the previous Correspondence and with full reliance upon the assurance above mentioned communicated by him from the President. It was found that no tender of service through the governor of Pennsylvania could be made by any company without a degree of preparation required by the State laws that would occasion great delay at least, and more probably amount to an insuperable difficulty: this course therefore was declined as impracticable or at best unsuitable to the present occasion; and the only altarnatives were to abandon the hope [of] adopting any efficient plan, or to make the tenders of Service directly to the president under the act of Congress Authorising the President to accept and organize certain Volunteer Military Corps; but as Some uncertainty was Suggested whether the President would accept the services of any companies offering as apart of these Corps and at the same time relying upon the assurances given them previously of being employed in the defence of the frontier of their own State exclusively; it was therefore not deemed advisable to form many Companies of this description until it could be ascertained whether any distinction was intended by the president between this and other corps proposed by him to be so exclusively employed. And that no misunderstanding should possibly take place the only tender so made at this place (that by my company) was accompanied with two or three other communications to Mr. Lacock Explicitly recognizing the assurances relied upon; stating expressly that without the fullest reliance on that assurance they would not have been enabled, how ever will [sic] disposed, to Serve their country, as Volunteers; and requiring definitely that the president in case he should find or apprehend any difficulty in a compliance with the conditions proposed would in that case not accept, but return their communication. In due time advice was received from Mr Lacock that the president in answer to the proposition had deliberately and explicitly complied with the wishes of the company—and had no hesitation in assuring them that if called into actual Servic[e] it would be on their own frontier and not elswhere. Thus having accompanied their tender of service with merely a condition which for special reasons had been offered to them by the President, and not by themselves originated; having in express terms left it to the more deliberate choice of the President, to confirm that condition or decline the acceptance of their Services, and having received through their Representative the Presidents deliberate Answer, explicitly saying that although not strictly conformable to the express provisions of the law nor the arrangements of the war department yet in the exercise of his discretion as commander in chief he would in the present instance comply with their wishes; The officers and privates of this company cannot therefore entertain a reasonable doubt of the Presidents intention to realize fully his promise: Their only apprehension is that it might not be adverted to in the general arrangement and distribution of the Army.
Should you deem it proper Sir to enable me directly to reassure my company that they are not to be marched away from their own frontier, it will contribute much to the tranquility of their families; to the relief of Sundry individuals who with myself are pledged for the faithful observance of the assurances heretofore relied on; and so far as this company forms a part of the Strength of the frontier will contribute also to that object.
The Supplement of the act of Congress of February last Said to have passed is not yet published here nor its terms known to us of course we are guided solely by the law as it originally stood. It would have been desirable to have received from the Brigadier & Inspector Genl. some further detail explanatory of our duty under that part of his order requiring us to “Arm.”
I will barely add that a quantity of arms for this frontier are ordered by the Governor of Pennsylvania and now on the road, and I have no reason to doubt will afford a Supply to my Company if wanted notwithstand[ing] the provision of the act of Congress. I have the Honour to be Sir—Your Obt Huml Servt.
John Morris
